 


109 HR 4814 IH: Safe and Accountable Foreign Enterprises Proving Other Requirements To Secure (SAFE PORTS) Act
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4814 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend section 721 of the Defense Production Act of 1950 to suspend all proposed mergers, acquisitions, or takeovers by foreign persons until certain determinations are made. 
 
 
1.Short titleThis Act may be cited as the Safe and Accountable Foreign Enterprises Proving Other Requirements To Secure (SAFE PORTS) Act. 
2.Modification of procedures for proposed mergers, acquisitions, or takeovers by foreign persons 
(a)Suspension of mergers, acquisitions, and takeoversSection 721(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(a) is amended— 
(1)by striking— 
 
(a)InvestigationsThe President and inserting 
 
(a)Investigations 
(1)In generalThe President; and 
(2)by adding at the end the following: 
 
(2)Required determinationsNo proposed or pending merger, acquisition, or takeover to which paragraph (1) applies may become effective unless approved by the President or the President’s designee, and no such merger, acquisition, or takeover may be so approved unless the President has determined that— 
(A)there is no credible evidence that leads the President to believe that the foreign interest that would exercise control of persons engaged in interstate commerce in the United States might take action that would threaten to impair the national security of the United States; and 
(B)provisions of law other than this section and the International Emergency Economic Powers Act (50 U.S.C. 1701–1706) provide adequate and appropriate authority for the President to protect the national security with respect to the proposed merger, acquisition, or takeover. 
(3)Required investigationIf the President is unable to make the determination required under paragraph (2) with respect to a merger, acquisition, or takeover, then an investigation shall be made under subsection (b) with respect to that merger, acquisition, or takeover. 
(4)Judicial reviewAny determination of the President under paragraph (2) is not subject to judicial review.. 
(b)Conforming amendmentsSection 721 of the Defense Production Act of 1950 is amended— 
(1)in subsection (d), by striking Subject to subsection (d), the and inserting The; 
(2)by striking subsection (e) and redesignating subsections (f) through (k) as subsections (e) through (j), respectively; and 
(3)in subsection (f), as redesignated— 
(A)in the heading, by striking Report and inserting Reports; 
(B)by striking The President and inserting— 
 
(1)Reports of actions takenThe President;  
(C)by striking findings made under subsection (e) and the factors considered under subsection (f) and inserting the factors considered under subsection (e); and 
(D)by adding at the end the following: 
 
(2)Quarterly reports 
(A)ReportsNot later than the 30 days after the end of each calendar quarter, the President shall transmit to the Congress a report on the actions taken under subsection (a) during that calendar quarter on all proposed mergers, acquisitions, and takeovers. 
(B)DefinitionIn this paragraph, the term calendar quarter means the 3-month period beginning on January 1, April 1, July 1, and October 1 of each year.. 
 
